Abatement Order filed March 8, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00534-CV
                                   ____________

        ABRAHAM CASAREZ AND ADELA CASAREZ, Appellants

                                         V.

                   UNITED PARCEL SERVICE, INC., Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-38019

                             ABATEMENT ORDER

      On March 1, 2022, appellants notified this court that the parties had reached
an agreement to settle the issues on appeal and requested that the appeal be abated
for completion of the settlement. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until May 9, 2022. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by any party, or the court may reinstate the appeal on its
own motion.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.